UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMBAPPROVAL OMB Number:3235-0058 Expires:April 30, 2009 Estimated average burden hours per response.2.50 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 0-18082 CUSIP NUMBER 390905 10 7 (Check one):Form 10-K Form 20-F Form 11-KForm 10-QForm 10-DForm N-SAR Form N-CSR For Period Ended:March 31, Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Great Southern Bancorp, Inc. Full Name of Registrant Former Name if Applicable 1451 E.
